Rudkin, J.
(dissenting)- — I dissent. Statutes have been in force in this state, almost ever since the organization of this court, permitting appeals from orders and decisions of boards of school directors to- county school superintendents, and from county school superintendents to the superintendent of public instruction, and, yet, it is announced at this late day for the first time, that a party aggrieved hy the action of a hoard of school directors must exhaust his remedy hy appeal before he can resort to the courts for redress. If the question were here for the first time, I might acquiesce in the decision of the majority, although I entertain grave doubts *241as to its soundness. By 3 Bal..Code; § 2311, Laws 1903, p. 175, every board of directors has power to employ and, for sufficient cause; to discharge teachers, mechanics; or laborers, and to fix, alter, allow, and order paid, their salaries and compensation; to enforce the rules and regulations prescribed by the superintendent of 'ptublic instruction and the state board of education; to provide and pay for materials and supplies; to rent, repair; furnish, and insure school houses; to build or remove school houses, and purchase, and sell real estate on certain conditions; to* purchase property in the name of the district, and to receive, lease; and hold, for their district, any real or personal property; to suspend or expel pupils; to provide free textbooks and supplies;; to require all pupils to be furnished with such books as may have; been adopted by the state board of education; to' exclude certain books and papers from schools and libraries; to authorize the use of schoolrooms for certain prescribed purposes; and to provide and pay for the transportation of children to and from school when in their judgment the; best interests of the district will be subserved thereby. In the exercise of the powers thus conferred one can readily imagine the orders and decisions that may be made affecting the; rights of third persons. I do- not question the propriety of requiring a teacher to appeal to the county school superintendent or to the superintendent of public instruction from an order of discharge; as a matter of policy, but the statute is general in its terms and, if an appeal is a condition precedent in one case; it is in all. If the teacher must appeal, so; must the mechanic and the janitor.
But, aside from this; I do not feel at liberty to treat the question as an open one in this court. The majority opinion silently overrules Fitzgerald v. School District, 5 Wash. 112, 31 Pac. 427; Taylor v. School District, 16 Wash. 365, 47 Pac. 758; Splaine v. School District, 20 Wash. 74, 54 Pac. *242766; Kennedy v. School District, 20 Wash. 399, 55 PaC. 567; Trumbull v. School District, 22 Wash. 631, 61 Pac. 714, and perhaps numerous other decisions of this eonrt. It is no answer to say that this particular objection was not raised in any of these cases, for in each of them the court reviewed the action of the school hoard in discharging a teacher, and, of necessity, determined that it had the right and the authority so to do. Furthermore many, if not all, the cases I have cited arose under the school law of 1890 (Laws 1889-90, p. 348), yet when the legislature came to revise the, school law in 1897 (Laws 1897, p. 356), with full knowledge of the decisions of this court under the prior law, it re-enacted the sections relating to appeals without a change of any kind. It can truthfully he said, therefore, that this court has repeatedly and consistently reviewed the action of school boards in discharging teachers during a period of twelve years, and its rule of decision has been acquiesced in by the legislature itself. After such a lapse of time, it seems to me that litigants and attorneys have a right to rely upon a practice so firmly established, and to regulate their conduct iu accordance therewith.
Fullerton, J., concurs with Rudkin, J.